

115 HR 5368 IH: Taxpayer ID Protection and Fraud Prevention Act
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5368IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Bishop of Michigan (for himself, Mrs. Walorski, and Mr. Renacci) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require that certain tax refunds be made by
			 electronic funds transfer, and for other purposes.
	
 1.Short titleThis Act may be cited as the Taxpayer ID Protection and Fraud Prevention Act. 2.Income tax refunds with respect to electronically filed returns required to be made by electronic funds transfer (a)In generalSection 6402 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(n)Refunds To be made by electronic funds transfer
 (1)In generalExcept as otherwise provided in this subsection, any refund or payment made by the Secretary under this title with respect to an income tax return which is filed electronically shall be made by electronic funds transfer.
 (2)ExceptionsThe Secretary may, based on standards developed by the Secretary, waive the application of paragraph (1) to refunds or payments—
 (A)to persons or classes of persons for whom compliance imposes a hardship, including persons who do not have access to any of the methods by which the Secretary makes payments by electronic funds transfer (including bank accounts, prepaid debit cards, Direct Express Cards, digital wallets, and any other secured electronic payment method as may identified by the Secretary), and
 (B)in other circumstances as may be necessary. (3)RegulationsThe Secretary shall issue such regulations or other guidance as may be necessary to increase the percentage of refunds and payments made by electronic funds transfer, including regulations or other guidance which—
 (A)requires recipients of refunds or payments required to be made by electronic funds transfer to— (i)designate one or more financial institutions or other authorized agents to which such payments shall be made, and
 (ii)provide information necessary for such recipient to receive such refund or payment by electronic funds transfer, and
 (B)ensures that persons required to have an account at a financial institution under subparagraph (A) because of the application of paragraph (1)—
 (i)will have access to such an account at a reasonable cost, and (ii)are given the same consumer protections with respect to such account as other account holders at the same financial institution..
 (b)No inference with respect to form of electronic funds transferNothing in the amendment made by this section shall be interpreted to restrict the form of electronic funds transfer by which the Secretary of the Treasury, or his designee, may make refunds or payments.
 (c)Effective dateThe amendment made by this section shall apply to refunds and payments made after December 31, 2019.
 3.Refunds to prepaid debit cards, Direct Express cards, etcThe Secretary of the Treasury, or his designee, shall— (1)to the maximum extent practicable, allow income tax refunds to be made by electronic funds transfer to prepaid debit cards, Direct Express cards, digital wallets, and any other secure electronic payment method as may be determined by the Secretary,
 (2)ensure that taxpayers are aware of the various methods referred to in paragraph (1) by which taxpayers may received income tax refunds by electronic funds transfer, and
 (3)revise references in materials provided to taxpayers (including income tax returns and instructions) to ensure that the various accounts to which refunds may be made are referenced, not simply checking and savings accounts.
			4.Report on implementation of requirement that all income tax refunds be made by electronic funds
 transferNot later than the date which is 1 year after the date of the enactment of this Act, the Secretary of the Treasury, or the Secretary’s delegate, shall submit a written report to Congress describing how the Secretary would implement a requirement that all income tax refunds be made by electronic funds transfer. Such report shall include any legislative recommendations that the Secretary may have with respect to the implementation of such a requirement.
		5.Decrease in return threshold for requiring electronic filing
 (a)In generalSection 6011(e)(2)(A) of the Internal Revenue Code of 1986 is amended by striking 250 and inserting 25. (b)Effective dateThe amendment made by this section shall apply to returns the due date for which (determined without regard to extensions) is after December 31, 2018.
			6.Modification of earliest date on which credits or refunds in connection with child tax credit and
			 earned income tax credit are made
 (a)In generalSection 6402(m) of the Internal Revenue Code of 1986 is amended by striking the 15th day of the second month and inserting the 1st day of the third month. (b)Effective dateThe amendment made by this section shall apply to credits or refunds made after December 31, 2018.
 7.Annual report on improper paymentsThe Secretary of the Treasury, or the Secretary’s delegate, shall annually submit a written report to Congress which identifies the aggregate amounts of improper payments made by the Internal Revenue Service. Such report shall separately state the aggregate amount of such payments by relevant subcategories. Such subcategories shall include underpayments, overpayments, payments attributable to identity theft, payments attributable to mis­i­den­ti­fi­ca­tion other than identity theft, payments attributable to other fraud, and such other subcategories as the Secretary determines would be useful.
 8.Public-private partnership to address identity theftThe Secretary of the Treasury (or the Secretary’s delegate) shall work collaboratively with the public and private sectors to protect taxpayers from identity theft refund fraud.
		9.Recommendations of Electronic Tax Administration Advisory Committee regarding identity theft refund
 fraudThe Secretary of the Treasury shall ensure that the advisory group convened by the Secretary pursuant to section 2001(b)(2) of the Internal Revenue Service Restructuring and Reform Act of 1998 (commonly known as the Electronic Tax Administration Advisory Committee) studies (including by providing organized public forums) and makes recommendations to the Secretary regarding methods to prevent identity theft refund fraud.
		